—Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered November 14, 2007, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*734Since the defendant pleaded guilty with the express understanding that if he failed to successfully complete a Drug Treatment Alternative-to-Prison Program, the County Court would impose the enhanced sentence of which he now complains, he has “no basis now to complain that his sentence was excessive” (People v Melendez-Smith, 66 AD3d 1042,1043 [2009]; see People v Kazepis, 101 AD2d 816, 817 [1984]; People v Billups, 63 AD3d 750 [2009]). In any event, under the circumstances, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982] ). Rivera, J.P., Covello, Angiolillo, Leventhal and Roman, JJ., concur.